FILED
                            NOT FOR PUBLICATION
                                                                             JAN 10 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSE CONTRERAS-RAMIREZ, AKA                      No.   15-71078
Jose Ramirez-Lopez,
                                                 Agency No. A092-215-926
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 8, 2018**
                             San Francisco, California

Before: WALLACE, RAWLINSON, and WATFORD, Circuit Judges.

      1. The Board of Immigration Appeals (BIA) properly held that the

immigration judge (IJ) did not have an obligation to inquire into Jose Contreras-

Ramirez’s mental competency. Because “an alien is presumed to be competent to

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 3
participate in removal proceedings,” the IJ was not required to analyze Contreras-

Ramirez’s mental faculties unless he exhibited “indicia of mental incompetency.”

Matter of M-A-M-, 25 I. & N. Dec. 474, 477 (BIA 2011); see Mejia v. Sessions,

868 F.3d 1118, 1121 (9th Cir. 2017). He did not exhibit any such indicia. In

response to the IJ’s questions about how he was feeling, Contreras-Ramirez

answered that he was feeling “good,” that he was fine to proceed with the hearing,

that he was thinking clearly, and that he understood that he was in immigration

court. Cf. Mejia, 868 F.3d at 1121–22. In response to the IJ’s questions about his

health, Contreras-Ramirez responded that he was “strong enough to work” and said

nothing about any past or present mental illness, abnormality, or incompetency.

He coherently explained why he wanted to represent himself and admitted the

details of his conviction for domestic violence. Cf. id. at 1122. In short, nothing in

the record suggests that the IJ had reason to doubt Contreras-Ramirez’s mental

competency, or that the IJ was obligated to inquire further into Contreras-

Ramirez’s competency.

      2. The BIA correctly held that the IJ had no obligation to advise Contreras-

Ramirez of the availability of Convention Against Torture (CAT) protection or to

further develop the record regarding a possible CAT claim. Since Contreras-

Ramirez did not express a fear of harm upon returning to Mexico, he had no due
                                                                          Page 3 of 3
process right to be informed of the possibility of CAT protection. See Valencia v.

Mukasey, 548 F.3d 1261, 1262–63 (9th Cir. 2008); cf. 8 C.F.R. § 1240.11(c)(1).

The harm he suffered at the hands of the Mexican police was tied to his conviction

for homicide. After his release from prison, he stayed in Mexico for two months

before returning to the United States. This action is consistent with his statement

that he did not fear returning to Mexico. Without a “plausible basis” for CAT

relief, Contreras-Ramirez had “no blanket right” to be advised of his ability to

apply for such relief. Valencia, 548 F.3d at 1262–63.

      PETITION DENIED.